ATTORNEYS FOR APPELLANT                               ATTORNEYS FOR APPELLEE
Steven E. Ripstra                                     Gregory F. Zoeller
Ripstra Law Office                                    Attorney General of Indiana
Jasper, Indiana
                                           Andrew A. Kobe
Laura Paul                                 Deputy Attorney General
Indianapolis, Indiana                      Indianapolis, Indiana
__________________________________________________________________________________

                                             In the
                         Indiana Supreme Court
                             _________________________________
                                                                                         FILED
                                    No. 22S00-1206-DP-00360
                                                                                    Apr 12 2016, 12:14 pm

WILLIAM CLYDE GIBSON III,                                                                CLERK
                                                                                     Indiana Supreme Court
                                                               Appellant,               Court of Appeals
                                                                                          and Tax Court


                                                 V.

STATE OF INDIANA,
                                                       Appellee.
                             _________________________________

                Appeal from the Floyd Superior Court 1, No. 22D01-1205-MR-1145
                               The Honorable Susan L. Orth, Judge
                             _________________________________

                                      On Direct Appeal
                             _________________________________

                                           April 12, 2016

Rush, Chief Justice.

        William Clyde Gibson III pleaded guilty to murdering Stephanie Kirk, and the trial court
sentenced him to death. Gibson directly appeals his sentence to this Court, raising four issues: (1)
whether there was insufficient evidence to prove two aggravators—that he murdered Kirk while
committing two forms of criminal deviate conduct—beyond a reasonable doubt; (2) whether
allowing the State to amend the charging information was fundamental error; (3) whether the court
manifestly abused its discretion in weighing mitigators and aggravators; and (4) whether his death
sentence is inappropriate in light of his character and the nature of the offense. We affirm the trial
court in all respects.
                                   Facts and Procedural History

        William Clyde Gibson met Stephanie Kirk on March 24, 2012. The next day, he sexually
assaulted, strangled, and ultimately killed her. In three written confessions and multiple police
interviews, Gibson detailed the day’s events and the attack in his own words: He met Kirk at a bar,
got her phone number, and later called her to arrange a date the next day. When Gibson arrived at
Shooter’s Saloon to meet Kirk the following afternoon, he saw her behind the building and
approached her. The two finished Kirk’s marijuana and then left to go to another bar. He and Kirk
spent the rest of the day driving around “just drinking[,] smoking pot[,] and doing pain pills,”1 and
eventually went to his house where they “had sex in the living room” and then “continued to drink[,]
smoke more pot and do more pain pills.” State’s Ex. 3, Exs. Vol. I at 41.

        Gibson then described in detail how the attack unfolded: He “took some of [Kirk’s] pot and
pain pills,” and “she got mad and we started fighting about it.” Id. The argument escalated into an
attack when he “put [his] hands in front of her throat” and began strangling her. State’s Ex. 2, Exs.
Vol. I at 24. Upon quickly subduing Kirk, Gibson put his “whole hand in [her vagina] as far in as
[he] could get it” and “played around inside of [her] with [his] hand until [he] got tired of that.”
State’s Ex. 7, Exs. Vol. I at 103. He then described what happened next: “I got [Kirk] naked” and
“pulled [her] ass up against my chest and bent [her] double” and began “bitting [sic] and chewing
and pulling on” her labia “with my teeth.” Id. At some point during this attack, Kirk died.

        Gibson told police he “panicked, completely panicked” after the murder, State’s Ex. 2, Exs.
Vol. I at 29, and said, “I just went out in the van, drove around drinking. I just had to get away. But
I was driving around drinking thinking—trying to figure out a place to put her,” id. at 27. When
Gibson returned home in the early morning, he hid Kirk’s nearly naked body in his garage and dug
a shallow hole in his backyard by the back deck—telling his neighbor “he was replacing a rotten
deck post.” Tr. 1255.

        Then later, under cover of darkness, he dragged Kirk’s still nearly naked body through the
house, across the deck to her shallow grave. He folded her backwards and buried her. Gibson watered
the grave and scattered the excess dirt under a nearby tree and around the house before concealing
the grave with leaves. Kirk’s body lay there undisturbed until police exhumed it a month later.


1
 For clarity, we omit the idiosyncratic capitalization and punctuation Gibson used throughout his written
confessions.


                                                   2
        Meanwhile, Gibson began having sexual thoughts about his next victim, his late mother’s
dear seventy-five-year-old friend Christine Whitis. And three weeks after murdering Kirk, Gibson
attacked Whitis in the very same living room—luring her to the house under the guise of needing
a friend to talk to, then attacking her when she rebuffed his sexual advances. As he did with Kirk,
he stripped off Whitis’s clothes, sexually assaulted her by “biting and violently plunging his fist
into her vagina,” strangled her to death, and manipulated her body so forcefully that he broke her
back. Gibson v. State, 43 N.E.3d 231, 234 (Ind. 2015). And, finally, as with Kirk, he hid Whitis’s
body in his garage. Id. However, before Gibson could dispose of Whitis’s body, his sisters discovered
it and called the police.2

        While in jail on the Whitis murder, Gibson approached Sergeant Steve Bush and Detective
Carrie Bush with information about a missing person—Stephanie Kirk. He told them he
remembered seeing “some kind of sign . . . [with] a little missing girl on it” in Shooter’s Saloon
before being arrested. Defendant’s Ex. A, Exs. Vol. II at 268. Without prompting, he named the
woman as “Stephanie.” Id. at 269. Initially, he said it was “possible” he “might’ve went out with
her” but “wouldn’t say that [he] killed her.” Id. at 275; see also Tr. 766. The next day, Gibson
talked to police again, admitted actually spending time with Kirk, and eventually confessed to
killing her. But he claimed he could not remember where he put her body.

        Gibson’s manipulative tactics continued throughout the Kirk investigation. Generally,
Gibson would request to speak to police about the Kirk murder but would only reveal information
bit by bit—withholding information until he received a perk like cigarettes or coffee or biscuits
and gravy or time out of general lock-up. Sergeant Bush described Gibson as “a very controlling
person, manipulative in the sense of . . . he would send us on goose chases and guide us in a
direction that wasn’t the truth.” Tr. 762. For example, Gibson initially said he dumped Kirk’s body
in the Ohio River, but then he said he buried her in a wooded area off Mount Tabor Road. Police
searched both areas and did not find the body. Only when police informed Gibson that he would
be returning to general lock-up and would not receive coffee, did he reveal that he buried Kirk’s




2
 Gibson admitted killing Whitis, claiming he “just snapped.” Gibson, 43 N.E.3d at 234. The jury found
Gibson guilty of murdering Whitis and recommended the death penalty. Id. at 235. The trial court sentenced
Gibson to death, and we affirmed the sentence. Id. at 235, 242.


                                                    3
body in his backyard. When police exhumed Kirk’s body from the yard, they found it “folded and
contorted in different directions,” Tr. 1223, clad only in a black leather vest and torn bra.

       The State charged Gibson with murder, alleged he was a habitual offender, and sought the
death penalty based on four aggravating circumstances—specifically, that during the murder,
Gibson used force or threat of force to commit or attempt to commit criminal deviate conduct on
Kirk (1) with his mouth and (2) with his fingers or fist; (3) that he had committed another murder
(namely, of Whitis); and (4) that he was on probation (namely, for D-felony auto theft) when he
murdered Kirk.

       On the second day of jury selection, Gibson agreed to plead guilty to murder in exchange for
the State dropping the habitual offender allegation. Gibson also waived jury trial for the penalty
phase, agreeing the court alone would decide whether to sentence him to death, life imprisonment
without parole, or a term of years. The State simultaneously amended, without objection, the
charging information, changing Aggravator 3 from Gibson having committed the Whitis murder to
having been convicted of it.

       Following a four-day sentencing hearing with fourteen witnesses and forty-seven exhibits,
the court issued a twenty-six page sentencing order setting out its findings, including that the State
proved all four death-penalty aggravators beyond a reasonable doubt. Specifically, it determined that
Gibson’s acts of deviate conduct with Kirk were compelled by force or threat of force, based on
Kirk’s ripped bra, bruising on her arm, and Gibson’s acknowledgment that he caused her pain; that
Gibson had been convicted of the Whitis murder on October 25, 2013; and that Gibson was on
probation when he murdered Kirk. It merged the two deviate-conduct aggravators and assigned them
“moderate weight” and gave “great weight” to the remaining two aggravators.

       The sentencing order then addressed Gibson’s alleged mitigating circumstances, giving
moderate weight to his guilty plea; minimal weight to his claims of an abusive family history, severe
mental illness and/or alcoholism, and admissions that aided the investigation; and no weight to his
claim of remorse. It also considered the statutory mitigators, assigning minimal weight to Gibson’s
“extreme mental or emotional disturbance” and impaired “capacity to appreciate the criminality of
[his] conduct . . . as a result of mental disease or defect or intoxication,” and finding the others
unsupported or inapplicable. In the end, the court determined that death was “the only appropriate


                                                  4
sentence” for Gibson. Gibson now directly appeals his death sentence to this Court under Indiana
Appellate Rule 4(A)(1)(a)—raising four issues that we address in turn, providing additional facts
when necessary.

                                       Discussion and Decision

I. There Was Sufficient Evidence to Prove Aggravators 1 and 2 Beyond a Reasonable Doubt—
   That Gibson Murdered Kirk While Committing Criminal Deviate Conduct.

        Gibson first argues there was insufficient evidence to prove beyond a reasonable doubt that
he murdered Kirk while committing criminal deviate conduct. Our standard of review for sufficiency
challenges does not change in capital cases. We neither reweigh evidence nor judge witness
credibility. Bieghler v. State, 481 N.E.2d 78, 84 (Ind. 1985). Rather, we “consider only that evidence
most favorable to the [judgment] together with all reasonable inferences . . . drawn therefrom.” Id.
We will affirm the judgment if it is supported by “substantial evidence of probative value . . . even
[if] there is some conflict in that [evidence].” Id.

        Indiana law permits the death penalty only if the State proves the existence of at least one
statutory aggravating circumstance beyond a reasonable doubt. Ind. Code § 35-50-2-9(a) (2008
Repl.). Criminal deviate conduct is one such aggravator, I.C. § 35-50-2-9(b)(1)(D) (2008 Repl.),
defined as compelling the victim “by force or imminent threat of force,” I.C. § 35-42-3-2 (2008
Repl.), to engage in an act involving either “a sex organ of one person and the mouth or anus of
another person or the penetration of the sex organ or anus of a person by an object,” I.C. § 35-31.5-
2-94 (Supp. 2012).

        Gibson argues there is insufficient evidence to support the court’s finding that he killed
Kirk while committing criminal deviate conduct because the evidence—particularly his statements
coupled with the uncertain forensic evidence—indicate Kirk died before the deviate conduct occurred.
In other words, Gibson asks this Court to trust his word that Kirk was already dead when he
sexually assaulted her and ignore substantial probative evidence to the contrary.

        Gibson bases his argument upon Trowbridge v. State, where the defendant was convicted of
both rape and abuse of a corpse. 717 N.E.2d 138, 148–49 (Ind. 1999). There the rape conviction was
vacated because the State presented “no evidence” that the victim was alive during intercourse. Id.
at 148. Gibson reads Trowbridge as establishing a bright-line rule that unless the victim of any sexual


                                                       5
assault is alive, the relevant crime is abuse of a corpse. But we decided Trowbridge on double-
jeopardy grounds—that “convicting Trowbridge of both crimes appears to punish him twice for the
same act,” id. at 149—not on any principle that sex-crime victims must be alive. Moreover, the
“criminal deviate conduct” aggravator is not a separate offense that would implicate double-jeopardy
principles, but rather a measurement of the depravity of the murder. And in any event, we need not
consider such a rule today because Gibson’s sufficiency argument fails with or without it—because
his own statements, the forensic evidence, and the physical evidence provide sufficient evidence that
Kirk was alive when the deviate conduct occurred.

        First, despite Gibson’s current assertions about the attack’s sequence, the record shows he
has been equivocal at best. Only once in the record did Gibson explicitly state he killed Kirk and
“then . . . did many sick things to her . . . with [his] hand.” State’s Ex. 8, Exs. Vol. I at 106 (emphasis
added). Other times, Gibson gave a different account. For example, in one letter, he was silent as to
the attack’s sequence. There he described the deviate conduct in detail without indicating whether
Kirk was dead or alive. State’s Ex. 7, Exs. Vol. I at 103. He even once said “I’m not real [sic] clear
on what all really happened . . . .” State’s Ex. 3, Exs. Vol. I at 41. Then in other moments of clarity,
he expressly affirmed to police he did nothing sexual to Kirk after she died. State’s Exs. 2, 4, 6, Exs.
Vol. I at 29, 49, 84–85, 94. He also acknowledged on the record that he caused Kirk physical pain,
further implying she was alive during the deviate conduct. State’s Ex. 8, Exs. Vol. I at 106. Thus,
despite Gibson’s contrary assertions now, his own prior statements in the record indicated Kirk was
alive when he sexually assaulted her.

        The forensic evidence also supports the conclusion that Gibson forcefully overpowered an
alive and resistant Kirk to accomplish his vicious attack, including the deviate conduct. As the court
acknowledged, some of the forensic evidence was limited—but only because, after lying in a shallow
grave for nearly a month, Kirk’s body decomposed enough to make it impossible to discern if, let
alone when, any sexual activity (consensual or otherwise) occurred. Tr. 818–19, 825–26, 840–42,
846–847. Nevertheless, the court found that, despite decay, the autopsy did reveal evidence of ante-
mortem (pre-death) force, namely three bruises on Kirk’s left arm. Id. at 832. Dr. Amy Burrows-
Beckham, who performed Kirk’s autopsy, testified the bruising likely resulted from being “grabbed
forcefully by someone else’s hand.” Id. at 833. Dr. Burrows-Beckham further testified she had seen
that type of bruising in other sexual assault victims, who were “grabbed, maybe forcefully held”
throughout an assault. Id. at 842.


                                                    6
        Finally, physical evidence of pre-death force in the record that supported the court’s judgment
included Kirk’s ripped bra. Pictures showed Kirk’s bra remained clasped in the back but the front
had been torn. Id. at 869–871; State’s Ex. 20, Exs. Vol. I at 133; see also State’s Exs. 23–27, Exs.
Vol. I at 136–40. Sergeant Steve Bush testified his training and experience led him to conclude, in
context, Kirk’s ripped bra suggested a forceful, violent sexual assault and not consensual sex. Tr.
800.

        Against this evidentiary backdrop, Gibson’s sufficiency argument fails. There was
substantial evidence (and reasonable inferences therefrom) to support the trial court’s judgment that
Kirk was alive during at least part of Gibson’s forceful, savage attack and therefore that Gibson
murdered Kirk while committing criminal deviate conduct. Consequently, we affirm the trial
court’s judgment that the State proved Aggravators 1 and 2 beyond a reasonable doubt.

II. The Trial Court Did Not Commit Fundamental Error When It Allowed the State to Amend
    the Charging Information.

        On the second day of jury selection—shortly before Gibson pleaded guilty—the State moved
to amend the charging information as to Aggravator 3. Specifically, the State sought to change the
allegation that Gibson committed the Whitis murder to that he had been convicted of it. Gibson did
not object. Tr. 704–705. Now, on appeal, Gibson argues the trial court committed fundamental error
by allowing the State to amend the death penalty information on the same day he pleaded guilty and
more than two years after the initial information. We disagree.

        Ordinarily the State may amend a death penalty charging information’s form at any time so
long as it “does not prejudice the substantial rights of the defendant.” Ind. Code § 35-34-1-5(c) (2008
Repl.). “A defendant’s substantial rights ‘include a right to sufficient notice and an opportunity to be
heard regarding the charge; and, if the amendment does not affect any particular defense or change
the positions of either of the parties, it does not violate these rights.’” Erkins v. State, 13 N.E.3d 400,
405 (Ind. 2014) (quoting Gomez v. State, 907 N.E.2d 607, 611 (Ind. Ct. App. 2009), trans. denied).
Since Gibson did not object and argue amending the charging information prejudiced any of these
rights or affected his defense, he must now prove the amendment constituted fundamental error.
“Fundamental error is an extremely narrow exception to the waiver rule where the defendant faces
the heavy burden of showing that the alleged error[] [is] so prejudicial to the defendant’s rights as
to ‘make a fair trial impossible.’” Ryan v. State, 9 N.E.3d 663, 668 (Ind. 2014) (quoting Benson v.


                                                    7
State, 762 N.E.2d 748, 756 (Ind. 2002)). To satisfy this burden, Gibson “must show that, under the
circumstances, the trial judge erred in not sua sponte raising the issue because” amending Aggravator
3 in the charging information “‘constitute[d] [a] clearly blatant violation[] of basic and elementary
principles of due process’ and . . . ‘present[ed] an undeniable and substantial potential for harm.’”
Id. (quoting Benson, 762 N.E.2d at 756). Gibson does not meet this heavy burden.

        From the beginning, the State based Aggravator 3 in the charging information—that Gibson
committed another murder—on the Christine Whitis murder. Because Gibson had not yet gone to
trial in the Whitis case, the State originally phrased Aggravator 3 pursuant to Indiana Code section
35-50-2-9(b)(8): “The defendant has committed another murder, at any time, regardless of whether
the defendant has been convicted of that other murder.” (Emphasis added). Gibson moved to dismiss
the aggravator because he was not being tried for the Kirk and Whitis murders in the same pro-
ceeding, but the court held the motion in abeyance. After Gibson was convicted in the Whitis case,
the State moved to amend the charging information pursuant to Indiana Code section 35-34-1-5,
changing the basis for Aggravator 3 to Indiana Code section 35-50-2-9(b)(7)—that Gibson “has been
convicted of another murder.” I.C. § 35-50-2-9(b)(7) (emphasis added).3

        Before considering the State’s proposed amendment, the trial court referenced Gibson’s prior
motion to dismiss and asked if Gibson now objected to Aggravator 3 in light of the Whitis conviction.
Gibson’s counsel responded, “No.” Tr. 704. The court next asked if Gibson required more time to
consider or object to the amendment and counsel responded: “No, Your Honor. We’ve discussed
that thoroughly with our client and he understands.” Id. at 705. The court then addressed Gibson
personally, asking him if he understood the amendment, and he responded, “Yes.” Id. The court then
granted the State’s motion, allowing the amendment. Id.; App. 506.

        Now Gibson claims amending Aggravator 3 was fundamental error because it amounted to
a blatant due process violation, presented substantial potential for harm, and subjected him to grave
peril. But from the initial charging date in 2012, Gibson knew the Whitis murder served as the only
basis for Aggravator 3 and he could defend against it only by showing he did not kill Whitis. Thus,


3
  Gibson also argues the State’s unexplained ten-month delay between the Whitis conviction and moving to
amend the information made the amendment untimely but makes no argument why the untimeliness
constitutes fundamental error. We need not address Gibson’s timeliness argument, though, because
Indiana Code section 35-34-1-5(c) allows the State to amend the information “any time before, during, or
after the trial” so long as the amendment “does not prejudice the substantial rights of the defendant.”


                                                   8
amending Aggravator 3 neither presented substantial harm to Gibson nor placed him in grave peril.
Similarly, amending the charging information did not amount to a blatant due process violation
because Gibson had sufficient notice of the original aggravator and the proposed amendment, had
an opportunity to object (but didn’t), and then had an opportunity to defend against it. Because
Gibson cannot establish error, let alone fundamental error, we affirm the trial court’s grant of the
State’s motion to amend this aggravator.

III. The Trial Court Did Not Abuse Its Discretion in Weighing the Aggravating and Mitigating
     Circumstances in Sentencing Gibson to Death.

       Gibson next argues the trial court abused its discretion when weighing aggravators and
mitigators, essentially asking us to reweigh them, which we cannot do—even in a capital case.
Weighing aggravators and mitigators in capital cases falls within the trial court’s discretion and
will be reversed only for manifest abuse of discretion. Covington v. State, 842 N.E.2d 345, 348 (Ind.
2006). The court “is under no obligation to assign the same weight to a mitigating [or aggravating]
circumstance as the defendant” does. Id. This Court affords “great deference” to the trial court’s
weight determinations and allocations, Conley v. State, 972 N.E.2d 864, 873 (Ind. 2012) (quoting
Krempetz v. State, 872 N.E.2d 605, 614 (Ind. 2007)), and will find a manifest abuse of discretion
only when the “total sentence [imposed] is clearly, plainly, and obviously unreasonable,” Thacker
v. State, 709 N.E.2d 3, 10 (Ind. 1999) (internal quotation marks omitted).

       Here, the court issued a twenty-six-page sentencing order addressing every single aggra-
vator and mitigator raised by the parties, as well as the statutory mitigators. It carefully allocated
weight to each circumstance according to the evidence of record before balancing the aggravators
and mitigators and rendering the death sentence. Consequently, we cannot say the court’s weight
determinations made the total sentence obviously unreasonable.

   A. The trial court did not abuse its discretion in giving great weight to Aggravator 4, Gibson’s
      probationary status.

       Gibson insists the trial court should not have considered, let alone given “great weight” to,
Aggravator 4 (that he was on probation when he murdered Kirk)—arguing that his probationary
status for D-felony auto theft was so trivial compared to murder, making his sentence grossly dis-
proportionate and thereby violating the Eighth Amendment and Article 1, Section 16. Probationary
status is a valid, constitutional aggravating circumstance for the death penalty in Indiana. I.C. § 35-



                                                  9
50-2-9(b)(9)(C). Still, Gibson argues that under Knapp v. State, probationary status can be trivial
enough to render a death sentence unconstitutionally disproportionate if the past felony bears no
relationship to the present murder. 9 N.E.3d at 1289–90. That argument overstates Knapp’s holding.

        In Knapp, we assessed the proportionality of the probationary status aggravator by consid-
ering “the nature and gravity of [murder] along with the nature of the prior felonies underlying [the
defendant’s] probation.” Id. at 1290. We recognized that “the nature and gravity of any intentional
murder is the gravest offense known to Indiana law and involves the ultimate harm to its victim”—
expressly distinguishing crimes “involving little or no harm to person or property,” for which we
occasionally found probation-based sentence enhancements to be disproportionate. Id. (discussing
Best v. State, 566 N.E.2d 1027 (Ind. 1991) and Clark v. State, 561 N.E.2d 759 (Ind. 1990)). Moreover,
we specifically stated that “the very fact of probation is relevant” in murder cases, “regardless of the
offense on which it is based”—because “[c]ommitting a murder while on probation for any felony
offense, even a low-level felony, is . . . a particularly flagrant abuse of [the] grace and leniency” pro-
bation represents. Id. Knapp stated that probation-based enhancements are proportionate “especially
when . . . there is a distinct nexus between the prior offenses and the present murder,” as there was
in that case. Id. at 1291 (emphasis added). But we did not necessarily require such a nexus, either.

        Moreover, contrary to Gibson’s arguments, theft is a distinct nexus between his probationary
offense and this murder. In Knapp, the defendant became “raged and crazed” on methamphetamine
before committing murder while he was on probation for two D-felony methamphetamine offenses,
so that methamphetamine was a distinct nexus between the prior and present crimes. Id. at 1290–91.
Similarly here, Gibson’s probation was for D-felony auto theft, and his attack on Kirk began when
she confronted him for his admitted theft of her prescription pain pills. State’s Exs. 2–3, Exs. Vol. I
at 23, 41. Just as in Knapp, this death sentence is not grossly disproportionate.

        Finally, we note that this murder was the final act in a long string of Gibson’s probation
violations. The record showed that on March 11, 2005, Gibson was sentenced to three years of
probation for D-felony auto theft. And less than one month into probation, on April 7, 2005, he
violated probation. Then, over the next three years, Gibson amassed more probation violations and
theft convictions—even serving time in prison. Indeed, those transgressions are why Gibson was
still on probation for the 2005 auto theft felony in 2012, and the court took pains to note that in the



                                                   10
sentencing order. Even more clearly here than in Knapp, the trial court did not manifestly abuse its
discretion by affording Gibson’s probationary status great weight.

   B. The trial court properly evaluated Gibson’s proposed mitigators and did not abuse its
      discretion by affording them moderate, little, or no weight.

       Gibson also argues the court abused its discretion by affording too little weight to his
proposed mitigators—family history, alcoholism, severe mental illness, guilty plea, cooperation
with law enforcement, and remorse. He essentially asks us to reweigh the mitigators and issue a
lesser sentence. The record, however, shows the trial court fully considered Gibson’s six proposed
mitigators, and its assessment of their weight was well within its discretion.

       Gibson maintains the first three mitigators, primarily that he grew up in an abusive home and
consequently suffers from alcoholism and severe mental illness, deserved more than minimal weight.
While the record is replete with testimony from family, friends, and doctors regarding Gibson’s
mental health, alcoholism, and family history, that evidence does not compel us to accept Gibson’s
self-portrayal as an abused, misunderstood, pitiable addict.

       First, Gibson points to substance abuse expert Barry Hargan, who classified Gibson as a Type
2 alcoholic who could not escape the disease he inherited. Hargan explained Type 2 Alcoholism is
passed genetically from father to son and characterized by aggressive, impulsive personalities. He
also noted Gibson’s mental illness and opined bipolar disorder and Type 2 Alcoholism can com-
bine to “destroy” patients like Gibson. Tr. 1007. Ultimately, though, Hargan could not say whether
Gibson’s drinking or mental illness made him commit these awful crimes. Id. at 1074–84. Likewise,
Dr. Heather Henderson-Galligan, Ph.D., HSSP, testified Gibson had “serious mental issues,” Id. at
1147–48, 1191, but she too opined mental illness did not “solely” lead to Gibson’s crimes, Id. at
1183, and should not excuse his behavior, Id. at 1197.

       Other evidence in the record is also conflicting. For example, Gibson’s sister testified that
even though their father drank and could be strict or even verbally abusive, she, Gibson, and their
siblings enjoyed a “pretty normal” childhood. Id. at 900, 903. Gibson’s sister stated their father’s
verbal abuse was confined to dinnertime and would sometimes “ruin” meals, but that was all. Id. at
917. Similarly, she detailed Gibson’s drinking and mental illness, but also described how he routinely
rebuffed family interventions and professional treatment. Id. at 894–95, 897–98, 904–909. Gibson’s


                                                 11
longtime friend, Scott Flora, likewise testified that Gibson would “just . . . giggle and laugh” when
told he needed to stop “drinking and drugging.” Id. at 959. Flora opined he never believed Gibson
would ever stop drinking. Id. Gibson’s medical records tell a similar story—a troubled man who
refused treatment even when “mentally clear and functioning as a competent adult.” States Ex. 35,
Exs. Vol. I at 201–02; see also State’s Exs. 32–35, Exs. Vol. I at 150–251.

        Gibson also argues that his guilty plea, cooperation, and remorse merit more than moderate,
little, and no weight, respectively. Concerning the guilty plea, Gibson claims he provided consider-
able benefits to the State while he received little to nothing in return. But he did get something in
exchange—the State dropped the habitual offender charge, substantially reducing the term of years
he would face if the trial court rejected the death penalty or life without parole. Moreover, despite
facing a strong case, he waited to plead guilty until the second day of jury selection—more than
two years after being charged. Concerning Gibson’s cooperation with law enforcement, he claims
that without him, Kirk’s disappearance would still be unsolved. That might well be true. But it does
not diminish that he changed his story several times and manipulated the police for favors. Finally,
concerning remorse, Gibson claims the State relied too heavily on his large “Death Row X 3” tattoo
(described below) in giving his remorse no weight. But credibility, including credibility of professed
remorse, is a discretionary judgment for the trial court—and finding the tattoo as indicating pride
and defiance inconsistent with remorse was well within the court’s discretion.

        As we noted above, Gibson essentially asks us to reweigh the mitigators, which we will not
do. Since the trial court addressed each mitigator and explained its weight allocations, we give its
determinations great deference and affirm.

IV. Gibson’s Death Sentence Is Not Inappropriate in Light of the Nature of This Offense and
    What the Record Reveals About His Character.

        Finally, Gibson argues his death sentence is inappropriate in light of the nature of the offense
and his character. He asks this Court to exercise its Article 7, Section 4 and Appellate Rule 7(B)
power to review his sentence. We may revise a sentence authorized by statute, if, after due
consideration of the trial court’s decision, we find the sentence inappropriate in light of the nature of
the offense and the character of the offender. Ind. Appellate Rule 7(B). The principal role of our
review is to leaven outliers rather than achieving a “perceived ‘correct’ sentence.” Knapp, 9 N.E.3d
at 1292 (quoting Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008)). Ultimately, Gibson bears


                                                   12
the burden of persuading us that his sentence is inappropriate. Reid v. State, 876 N.E.2d 1114, 1116
(Ind. 2007) (citing Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006)). Because he fails to meet
this burden, we decline to revise his sentence.

       The record illustrates the gruesome and grotesque nature of Gibson’s offense. He murdered
a defenseless woman in a brutal attack. Upon overpowering and strangling Kirk, he bit and chewed
her labia and inserted his whole fist in her vagina, breaking her back in the process. Afterwards, he
left her nearly naked body lying in his home while he went out drinking. When he finally decided to
dispose of her, he contorted Kirk’s still naked body and buried her in a shallow grave in his backyard.
We acknowledge that even though this killing is beyond horrendous, Gibson’s character does present
a few redeeming qualities. The record shows he is a man who earned a college degree; possesses
artistic and woodworking talents; and cared for his ailing, elderly mother in her final days.
Nevertheless, we cannot overlook his long criminal history, his aversion to alcohol or mental health
treatment, or his lack of remorse as documented in the record. Gibson’s criminal history spans more
than twenty years and includes convictions for murder, assault, robbery, sexual abuse, operating a
vehicle while intoxicated, resisting law enforcement, reckless driving, receiving stolen auto parts,
conversion, and auto theft. Inconsistent with genuine remorse for any of his past and present crimes,
Gibson wears his most heinous crimes as a badge of honor. While on death row, before being tried
for Kirk’s murder, Gibson surreptitiously had “Death Row X 3”4 tattooed in six-by-eight-inch letters
on the back of his shaved head. Tr. 1341. Committing such a horrifying crime—and then, while
awaiting trial, getting a tattoo to glorify it—does not speak well about Gibson’s character.
Accordingly, he has not persuaded us that the nature of his offense and his character as an offender
warrant revision of his sentence.

                                             Conclusion

       William Clyde Gibson III murdered Stephanie Kirk and the trial court sentenced him to
death. After careful review, we find the court did not err and that the sentence is not inappropriate.
We therefore affirm.

Dickson, Rucker, David, and Massa, JJ., concur.



4
 After being convicted of the Whitis murder, Gibson pleaded guilty to the 2002 murder of Karen Hodella
under Cause Number 22D01-1205-MR-1144. In that case, though, he was sentenced to 65 years—not death.


                                                  13